Case 2:19-cr-20793-GAD-APP ECF No. 10 filed 11/12/19 .PagelD.16 Page 1of5

 

AO 199 (EDMI 03/12) Order Setting Conditions of Release - Page 1. of 5

 

UNITED STATES DISTRICT COURT
for the ja j

 

Eastern District of Michigan Hf | oo tes
: I bee ES
ae NAY %
United States of America ~ ) BOY | 2 £019
) CLERKS OF FIon
) Case No. 19-30587 CHIGAN
Keith Dotson )
)
)

ORDER SETTING CONDITIONS OF RELEASE
ITIS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.

| (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
U.S.C. § 14135a.

- (3) The defendant must advise the court or the pretrial services office or supervising officer in writing
before making any change of residence or telephone number.

(4) The defendant must appear in court.as required and, if convicted, must surrender as directed to serve
a sentence that the court may impose.

The defendant must appear at (if blank, to be notified) :

Theodore Levin U.S. Courthouse, Room 114, 231 West Lafayette Boulevard, Detroit, MI 48226.
Place ' Core

on DECEMBER 3. 2019 AT 1:00 PM
: : Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 2:19-cr-20793-GAD-APP ECF No. 10: filed 11/12/19 PagelD.17. Page:2 of 5

AO 199 (EDMI 03/12) Order Setting Conditions of Release oo - Page 2. of 5

ADDITIONAL CONDITIONS OF RELEASE

- IT IS FURTHER ORDERED that the defendant’s release is subjec ect to the conditions marked below:

 

(6) The defendant is placed i in the custody of
(See separate Agreement to Assume Custody of the Defendant).

W. (7) The defendant must:
| (a)

report, as directed, to:
Pretrial Services.

Probation Department.

 
  

(b) continue or actively seek employment.
(c) continue or start an education program.

(d). agree not to apply for or enter into any loan or other credit transaction without the previous
written permission of the pretrial services office or supervising officer:

|
CE] 0
Beck.

(e) surrender any passport to: Pretrial Services by 4pm on 11/13/2019

(f) not obtain a passport or other international travel documents.

(g) abide by the following restrictions on personal association, place of abode, or travel:

Travel restricted to the Eastern District of Michigan;

Travel restricted to the State of Michigan;

Travel restricted to: Eastern. District of Michigan

unless J have the previous consent of the pretrial services office, supervising ‘officer or
the court.

 

(h) avoid all contact, directly or indirectly, with any person who is or may become a victim or
witness in the investigation or prosecution, including but not limited to:
List to be provided by U.S. Attorney;

 

 

5 Other persons:
(i). get medical or psychiatric treatment.

(j) return to custody each (week) day at -o’clock after being released each (week) day
~ at o’clock for employment, schooling, or the following purpose(s):

 

(k) maintain residence at a halfway house or community corrections center, as the pretrial
. Services office or supervising officer considers necessary.

(1) not possess a firearm, destructive device, or other dangerous weapons.

 

) not use alcohol:

atall..
excessively. |
J

 
Case 2:19-cr-20793-GAD-APP ECF No. 10 filed 11/12/19 . PagelD.18 Page 30f5

AO 199 (EDMI 03/12) Order Setting Conditions of Release .. a oo Page 3. of __5

(n)
(0)

(q)

not use or unlawfully possess a narcotic drug or other controlled substances defined in
21 U.S.C. § 802, unless prescribed by a licensed medical practitioner. : :

submit to any testing required by the pretrial services office or supervising officer to

determine whether the defendant is using a prohibited substance. Testing may be used with co

random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol
testing system, and/or any form of prohibited substance screening or testing. The defendant
must not obstruct or attempt to obstruct or tamper with the efficiency and accuracy of any
prohibited substance screening or testing. :

 

participate in a program of i inpatient or outpatient substance abuse therapy and counseling if
directed by the pretrial services office or supervising officer.

participate in one of the following location restriction n programs ‘and comply with .
requirements as directed:

 

I @) Curfew. You are-restricted to your residence every day:

).

O 6)

from _ to , Or
as directed by the pretrial services office or ‘supervising officer; or

 

(ii) Home Detention. You are restricted to your residence at all times except for’
employment; education; religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances; court-ordered obligations; or

_ other activities pre-approved by the pretrial services office or supervising officer;

or

(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for
- medical necessities and court appearances or other activities specifically approved
by the court.

submit to location monitoring as directed by the pretrial services office or supervising
officer and comply with all of the program requirements and instructions provided.

[¥] You must pay all or part of the cost of the programs based upon your ability to pay as
the pretrial services office or supervising officer determines:

[¥| (i) Location monitoring technology as directed by the pretrial services office or
- . Supervising officer; © -
(ii) Radio. Frequency (RF) monitoring;
|_| (iii) Passive Global Positioning Satellite (GPS) monitoring:
| (iv). Active Global Positioning Satellite (GPS) monitoring (including “hybrid
(Active/Passive) GPS);

(v) Voice Recognition monitoring.

report as soon as possible, to the pretrial services office or supervising officer, every contact

_ with law enforcement personnel, including arrests, questioning or traffic stops.

ww

 

as directed: 2) Participate in specialized treatment: 3) Internet/computer use for work
purposes at Olympia Entertainment only: 4) No internet/computer use at home or for self

employment or side jobs outside of work with Olympia Entertainment:5) Court will allow
the defendant to reside at his home which is near a school :

 
Case 2:19-cr-20793-GAD-APP ECF No. 10: filed 11/12/19 PagelD.19 Page 4of5

40.199 (BDMI 03/12) Order Setting Conditions of Release _ - - Page 4. of 3

[¥] (a): agree not to obtain, view, or possess any sexually explicit, sexually graphic, or erotic materials
including i images, movies, and print material 1 in any form.

4

)

(w)

(x)
(y)

(2)

agree not to have contact, ‘either telephonically, verbally, ¢ or through written material, or
through any third party with the victim or any of the victim’s immediate family members.

agree to have no contact with minor children under the age of eighteen (18), and not to
reside in’ any household where the victim(s) or minor children live, and not to obtain
employment or participate in any volunteer activity during which there is unsupervised
contact with: minors under the age of eighteen (18).. :

unless prohibited by another Judicial Officer, the defendant may have supervised contact
with his/her minor children.

agree not to visit any areas within 100 yards of ai any ; school, day care center, park, or sr other
place where children congregate.

agree to only reside in a residence approved, in advance, by the pretrial services office or
supervising officer. Any changes 1 in the residence must be pre-approved by the pretrial
services office or supervising officer.

(aa) agree to participate i in the computer restriction/monitoring program and abide by all rules

and requirements of the program which:

i) YI will
LJ will not
allow. the use of computers or connected devices at
home;
Zi for employment purposes; or at any location.

Gi) [EE] will. :
will not o
permit access to the Internet (World Wide Web, FTP Sites, IRC Services, Instant
Messaging).

ii) LJ will
will not -
require the installation of monitoring software by the pretrial services office or
supervising officer on. any computer you have access to;

(iv) will -
~E] will not
. require that you permit the search of your vehicle, residence (to include, buildings
or structures attached to or located at the residence address) and/or computer by”
the supervising officer or designated pretrial services personnel to assist in
ensuring compliance with these conditions.

wy (bb) will not patronize or be in or around places where sexually explicit materials or stimuli are

available (i.e. nude dancing clubs, pornography shops, etc.).
Case 2:19-cr-20793-GAD-APP ECF No. 10 filed 11/12/19 PagelD.20 Page5of5

AO.199 (EDMI 03/12) Order Setting Conditions of Release . , . Page 5. of _5

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEF ENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SAN! CTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of.a warrant for your
atrest, a.revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
and could result in imprisonment, a fine, or both. .

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more tlian one
year. This sentence will be.consecutive (1.e., in addition) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, anda $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, jur or, informant, or officer of the court... The penalties”
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed: If you are
- convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you

will be fined not more than'$250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will

be fined not more than $250,000 or imprisoned for not more than five years, or both:

(3) any other felony — you will.be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

_ A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. °
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

"Acknowledgment of the Defendant

J acknowledge that la am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of. the:
penalties and sanctions set forth above.

 

 

. Defendant ’s Signature

- DETROIT, MICHIGAN
City and State ~

Directions to the United States Marshal |

The defendant is ORDERED released after processing.

The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that
the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
defendant must be produced before the appropriate judge at the time and place specified.

Date: November 12, 2019 a s/R. Steven Whalen
- a Judicial Officer’s Signature

R. Steven Whalen; USS. Masistrate Judge
Printed name and title:
